Crane, J.,
concurs in part and dissents in part and votes to modify the order appealed from by deleting the provisions thereof granting those branches of the motion which were for *531summary judgment dismissing the first and second causes of action and substituting therefor provisions denying those branches of the motion, and otherwise affirming the order, with the following memorandum: I agree with the majority that the Supreme Court correctly granted summary judgment dismissing the plaintiffs’ third cause of action to recover damages for failure to warn.
I disagree, however, with the dismissal of the causes of action based on negligence and strict products liability. To establish a claim for strict products liability, the plaintiffs “need only prove that the product was defective as the result of either a manufacturing flaw, [or] improper design . . . and that the defect was a substantial factor in bringing about the injury” (Godoy v Abamaster of Miami, 302 AD2d 57, 60 [2003]). In support of their motion for summary judgment, the defendants Berkel Incorporated and Berkel of New York, Inc. (hereinafter collectively Berkel), established their entitlement to judgment as a matter of law through the unsworn statement in a letter of their engineering consultant, Peter Schwalje. Schwalje opined that no guard could have been applied to the grinding machine that would have protected the infant plaintiff while permitting the grinding machine to perform properly. He also stated that it was not anticipated that children would be using the grinding machine and its use was restricted to those who had reached majority.
Although an unsworn statement generally does not constitute competent evidence to support a motion for summary judgment (see Peschanker v Loporto, 252 AD2d 485 [1998]; Moore v Tappen, 242 AD2d 526, 526-527 [1997]), the plaintiffs failed to raise in the Supreme Court any protest to the form of Berkel’s evidence. Therefore, the argument they now raise with respect to this unsworn statement is unpreserved for appellate review (see Scudera v Mahbubur, 299 AD2d 535 [2002]; Aguirre v City of New York, 214 AD2d 692, 692 [1995]).
In opposition to the motion, the plaintiffs submitted the affidavit of an industrial engineer, Harry Ehrlich, who opined that the hazards posed to children by meat grinders were well known in the industry at the time the subject meat grinder was manufactured. Ehrlich also stated that technology was then available to address those hazards. Contrary to the Supreme Court’s determination, Ehrlich’s affidavit was in no way conclusory, and he referred to various documents as evidence of industry standards. Thus, the plaintiffs in opposition raised a triable issue of fact as to whether it was technically feasible to design and manufacture a safer machine and whether the fail*532ure to do so constituted negligence for which Berkel should be held strictly liable (see Tavares v Hobart Waste Compactor, 151 AD2d 251, 252 [1989]).
The majority shifts the burden of proof on these claims, and holds that Berkel cannot be liable because the infant plaintiff was not a foreseeable user of the meat grinder. This ignores the law with respect to products liability that foreseeability, or lack thereof, is not relevant (see Gebo v Black Clawson Co., 92 NY2d 387, 392 [1998]; Godoy v Abamaster of Miami, supra at 60-61).
Accordingly, I would reinstate the first and second causes of action based on negligence and strict products liability and otherwise affirm the order with respect to the dismissal of the third cause of action to recover damages for failure to warn.